Title: Thomas Jefferson to Edmund Bacon, 29 November 1817
From: Jefferson, Thomas
To: Bacon, Edmund


                    
                        Th:J. to mr Bacon
                        Poplar Forest.
Nov. 29. 17.
                    
                    I find that the cart need not leave Monticello till Thursday the 11th of December, on the morning of which I wish it to be dispatched. I send Bedford Billy down to be put to work with the Coopers under Barnaby, and Thrimston to leave Barnaby and work with the carpenters. I hope you will keep them all to their duty. Billy is found too ungovernable for Johnny Hemings. my best wishes attend you.
                